Citation Nr: 1740270	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for removal of a cyst from the right axilla with resultant sensory loss.

2.  Entitlement to a compensable evaluation for a left cervical lymph gland disability.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.

This case was before the Board in August 2016, when the issues of increased evaluations for removal of a cyst from the right axilla and a left cervical lymph gland disability and service connection for a low back disorder were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.  

Lastly, the Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported on numerous occasions that he was treated for his back condition at the Kansas City VA Medical Center from 1979 to 1992.  Further, at the April 2016 Board hearing, the Veteran testified that he was diagnosed with degenerative joint disease of the lumbar spine as early as 1979 at this medical facility.  While the claims file contains an April 2011 note that states that no progress notes were found in the Kansas City VA Medical Center's online system, there is no formal finding that the Kansas City VA Medical Center treatment records from 1979 to 1992 are unavailable and that further attempts at obtaining them would be futile.  Accordingly, the Board must remand this case in order for VA's duty to assist obligation to be fulfilled.  On remand, any other outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, in the April 2016 remand, the Board requested a VA addendum opinion regarding whether the Veteran's low back disorder was related to his service.  Specifically, the Board instructed the VA examiner to ignore any evidence that the Veteran reported a history of back pain prior to military service, as the Veteran's May 1976 entrance examination found the Veteran's spine was normal, and thus he was presumed sound as to any back disorders.  An addendum opinion was obtained in June 2017.  The VA examiner opined that the Veteran's low back disorder was less likely than not related to his military service; however, the examiner stated in his rationale that in 1976, within two months of entering service, he complained he had back pain for over two years.  Thus, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, in the April 2016 remand, the Board instructed the RO to schedule the Veteran for new VA examinations in order to determine the current severity of his removal of a cyst from the right axilla and his left cervical lymph gland disability.  The claims file contains a May 2017 invoice that states the Veteran did not show for his scheduled appointment.  However, the claims file does not contain any examination notification letters, and it is unclear whether the Veteran received notice of the date and time of his VA examinations.  Thus, the Board finds that a remand is required in order to reschedule these VA examinations and ensure that the Veteran is provided adequate notice.  

Finally, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claims for removal of a cyst from the right axilla and a left cervical lymph gland disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran, respecting that claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from any VA medical facility that may have treated the Veteran.  Specifically, attempt to obtain the VA treatment records from the Kansas City VA Medical Center from 1979 to 1992 as identified by the Veteran.  If these records cannot be obtained and further attempts would be futile, the RO must make a formal finding of unavailability and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Submit the claims file to the previous June 2017 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion regarding whether any low back disorder is related to the Veteran's military service.  

After review of the claims file, the examiner should opine whether the Veteran's low back disorder, to include degenerative disc disease and/or facet arthrosis with spinal stenosis, at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.  

The examiner should specifically address the Veteran's in-service complaints of low back pain in August 1976, May 1977, and May 1979, and his reported rigorous training in service, including digging foxholes and trenches, building sandbags, road marches, and obstacle courses.  

The examiner must ignore any evidence that the Veteran reported a history of back pain prior to military service.  As the Veteran's entrance examination found his spine was normal, the examiner must presume he was sound as to the spine at the time of his entrance into military service.  

All opinions must be accompanied by an explanation.  

3.  Reschedule the Veteran for a VA examination in order to determine the current severity of his removal of a cyst from the right axilla.  All signs and symptoms of the service-connected right axilla disability should be reported in detail in a manner that is responsive to the rating criteria.  The examiner is asked to specifically consider the Veteran's contentions regarding sensory loss, possible adhesion of the scar, and rotator cuff tears.  

The examiner must also describe the impact of the Veteran's right axilla disability on his occupational functioning.

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address or that the Veteran was otherwise notified of the time and date of his scheduled examination.  

4.  Reschedule the Veteran for a VA examination to determine the current severity of his left cervical lymph gland disability.  Veteran's contentions regarding possible adhesion of the scar.  

The examiner must also describe the impact of the Veteran's left cervical lymph gland disability on his occupational functioning.

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  

5.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

6.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




